DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the current invention is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,833,727. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 1 of the current invention (right col of the following table) is anticipated by collective claim limitations of claims 1, 3 and 4 of the US patent 10,833,727 (left col indicated in bold), therefore, the Obviousness Double Patenting is based on ‘anticipatory analysis’. 
U.S. Patent No. 10,833,727
Current Application
1. A method, comprising: generating, by a transmitter, a signal; and inducing, by a coupler, a first electromagnetic wave that propagates along a physical transmission medium, wherein the coupler has a structure that converts the signal into a plurality of wave modes that combines to form the first electromagnetic wave, wherein the structure of the coupler causes the plurality of wave modes to have a depth of focus that results in the first electromagnetic wave having a first electromagnetic field configuration, and wherein the first electromagnetic field configuration reduces a leakage of the first electromagnetic wave as the first electromagnetic wave propagates along the physical transmission medium.

3. The method of claim 1, wherein the structure of the coupler comprises a non-linear surface.

4. The method of claim 3, wherein the non-linear surface converts the signal into the plurality of wave modes.
1. A device, comprising:
a coupler operative to receive a signal from a transmitter and to induce a first electromagnetic wave that propagates along a physical transmission medium, wherein the coupler has a non-linear structure, the non-linear structure converting the signal into a plurality of wave modes that combines to form the first electromagnetic wave, and the first electromagnetic wave having a first electromagnetic field configuration that reduces leakage of the first electromagnetic wave.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (US 2017/0033954, cited by the applicant).
	Regarding claims 1 and 13, Henry discloses (i.e. in Fig. 24 & Figs. 25A-25E) a device and a method (a method 2400 for managing electromagnetic waves in the form of generating, guiding and inducing electromagnetic energy through a waveguide to a propagation medium, §0389), comprising:
a coupler (any of the waveguide launchers 2522 of Figs. 25A-25C induces an electromagnetic wave (2504) on a transmission medium, core 2528 (Figs. 25A-25C, §0395, lines 11-12) or 2542 (Fig. 25E), operative to receive a signal (2502, first electromagnetic wave of Henry, is considered a signal (which contains voice, internet traffic and media services data per claim 13, §0344), because 2502 is generated by the MMIC and intended for transmitting to the remote receiving system, §0392, lines 23-28)  from a transmitter (MMICs 2524 is considered as a transmitter because in the MMICs there is a generator positioned within a waveguide 2522, §0389, lines 14-15 and includes antenna configured to launch a first electromagnetic wave 2502, §0398, lines 18-20) to induce a first electromagnetic wave (second electromagnetic wave, 2504 of Henry, is considered as a first electromagnetic wave because this is the wave which is bound to the outer surface of the core 2542 for propagation, Figs. 25A-C, §0392, lines 21-23) that propagates along a physical transmission medium (2542), wherein the coupler (2522) has a non-linear (conical and cylindrical surface), and per claim 4, hollow tapered structure (see Fig. 25B) with an inner surface that conforms to a non-linear surface (conical) structure (2522 of Figs. 25A-25C is adapted to generate or induce EM wave 2504 of Figs. 25A-25C, §0428, left col., lines 1-5), and per claim 5, the non-linear structure is metallic (§0390, line 5) and converting the signal into a plurality of wave modes per claims 3 & 14-15 (an electromagnetic wave having a TM0m wave mode or an EH1m wave mode (where m>0), an HE2m wave mode (where m> 1), or any other type of wave mode that exhibits a low field strength for a z-field component (and azimuthal field component if present), §0428, left col., lines 8-12) that combines (§0428, right col., lines 1-5) to form the first electromagnetic wave (2504), and wherein the first electromagnetic wave (2504) has a first electromagnetic field configuration (electric field structures, i.e. low field strength for a z-field component, near an outer surface of a transmission medium, 2542, that are less susceptible to propagation losses, §0428, left col., lines 13-18) that reduces a leakage (i.e. reduce propagation losses) of the first electromagnetic wave (2504 when propagating through the outer surface of the transmission medium 2542, §0428, right col., lines 2-5) as the first electromagnetic wave propagates along the physical transmission medium (2542). 
	Regarding claim 1, Henry also discloses a coupler (any of the waveguide devices 1865 of Figs. 18N-18W induces on a transmission medium (the cable 1862 of Figs. 18N-18W) having an outer surface exposed to the environment as such accumulates water produced by humidity, snow, dew or rain, §0428, left col., lines 1-5), a first electromagnetic wave (electromagnetic wave 1868, §0273, is considered as a first electromagnetic wave because this is the wave which is bound to the outer surface of the cable 1862 for propagation, §0392, lines 21-23) that propagates along a physical transmission medium (1862), wherein the coupler (1865) has a non-linear (cylindrical structure with non-linear circular cross section, Figs. 18N-18W) structure (a plurality of apertures 1863 of Figs. 18N-18W is adapted to generate or induce EM wave 1868 of Figs. 18N-18W, §0428, left col., lines 1-5) that converts the signal into a plurality of wave modes (an electromagnetic wave having a TM0m wave mode or an EH1m wave mode (where m>0), an HE2m wave mode (where m> 1 ), or any other type of wave mode that exhibits a low field strength for a z-field component (and azimuthal field component if present), §0428, left col., lines 8-11) that combines (§0428, right col., lines 1-5) to form the first electromagnetic wave (1868), and wherein the first electromagnetic wave (1868) has a first electromagnetic field configuration (electric field structures, i.e. low field strength for a z-field component, near an out surface of a transmission medium that are less susceptible to propagation losses, §0428, left col., lines 13-18) that reduces a leakage (i.e. reduce propagation losses) of the first electromagnetic wave (1868 when propagating through the outer surface of the transmission medium, §0428, right col., lines 2-5) as the first electromagnetic wave propagates along the physical transmission medium (1862). Further per claim 10, an aperture (1863) of the coupler (1865) is structurally configured to convert the signal to the plurality of wave modes (§0290, lines 11-13) and per claim 12, the coupler (waveguides 1865 and 1865' of FIGS. 18N-18T) can be configured to receive second electromagnetic wave (§0279) at an interface of a same transmission medium (1862) and the second electromagnetic wave has a combination of wave modes (§0289, lines 17-21) such as the first electromagnetic wave (i.e. low field strength for a z-field component, near an out surface of a transmission medium that are less susceptible to propagation losses, §0428, left col., lines 13-18) that reduces a leakage (i.e. reduce propagation losses) of the second electromagnetic wave as the second electromagnetic wave propagates along the physical transmission medium (1862) towards the coupler (because this signal is a reception signal instead of a transmission signal, because the transmission medium 1862 and the waveguide systems 1865, 1865’ of Figs. 18N-18T can be used for both transmission and reception of EM waves, §0354, right col., lines 3-6).
Allowable Subject Matter
Claims 2, 6-9, 11 and 16-17 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 6 and 11 are allowable since the closest prior art of record doesn’t teach that the structure of the coupler causes the plurality of wave modes to have a depth of focus that results in the first electromagnetic field configuration. 
Claims 16-17 are allowable since Henry doesn’t teach Bessel or Bessel-Gauss-shaped waveform for the first electromagnetic field configuration. 
Claims 18-20 are allowed over the closest prior art Henry.
Claim 18 is allowable since the closest prior art, Henry, doesn’t teach explicitly an obstruction mitigation method which involves inducing a propagation of a second electromagnetic wave having two electromagnetic field configurations with unequal intensities, wherein greater intensity portion is positioned away from the obstruction to reduce the propagation loss caused by the obstruction. Claims 19-20 being dependent on claim 18 are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843